Peb Cubiam,
The case stated on which the judgment was entered presents the following facts: The Bristol Rolling Mill Company being largely indebted to the Quaker City National Bank transferred to it over one thousand tons of scrap iron to secure the payment of its indebtedness. This iron was piled upon the premises of the Rolling Mill Company, each variety of the scrap being piled separately. At the time of the transfer, the cashier of the bank went with the officers of the company to each pile of the iron, and not long thereafter caused a large placard to be placed on each pile announcing to the public “ This property belongs to the Quaker City National Bank.” He also employed a watchman to take charge of the iron for the bank. This was on the 14th of October, 1892. On the 17th of the same month, the Rolling Mill Company made an assignment for the benefit of creditors. In December following, the iron was sold by the assignee with the consent of the bank under an agreement that the right to the proceeds should be determined by the court. This attachment was not issued until July, 1893. Upon this state of the facts the learned judge of the court below held that the money belonged to the bank and that the attaching creditor *302took nothing by his attachment. This was correct. The title of the bank as between it and its debtor, the Rolling Mill Company, was a good one at the time of the assignment. The proceeds do not belong to the assignee, but stand in place of the scrap iron they represent, as a security for the payment of the claim of the bank. The judgment is affirmed.